Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 1 of 10

ANADARKO E&P ONSHORE LLC 1201 LAKE ROBBINS DRIVE * THE WOODLANDS, TEXAS 77380
P.O. Box 1330 + HoOuSsTON, TEXAS 77251-1330

fnadarigp:

E&P Onshore LLC
OVERNIGHT MAIL

Mr. James E. Orth
Falcon V, L.L.C.

400 Poydras Street
Suite 1100

New Orleans, LA 70130

Reference: Lease Acquisition
Port Hudson Field
East Baton Rouge Parish,
East Feliciana Parish and

Pointe Coupee Parish, LA

Dear Mr. Orth:

Pursuant to communications between our companies, enclosed herewith is that certain Letter Agreement (“Agreement”)
dated April 9, 2019, executed on behalf of Anadarko E&P Onshore LLC (“Anadarko”). In accordance with the terms of
the Agreement, please initiate the wire transfer as follows within 24 hours receipt of this letter and confirm tracking
information to my attention at mark.heathcote@anadarko.com:

JP Morgan Chase Bank

4 New York Plaza, Floor 15

New York, NY 10004

ABA # 021000021 (wire only)

Account Name: Anadarko E&P Onshore LLC
Account Number: 777168576

Enclosed for your convenience is also a copy of Anadarko’s W-9. If you are in need of any additional information, please
do not hesitate to contact the undersigned.

Sincerely,

Anadarko E&P Onshore LLC
Lede GE:

Mark W. Heathcote
Land Manager

A SUBSIDIARY OF ANADARKO PETROLEUM CORPORATION
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 2 of 10

FALCON V

FALCON V, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

April 9, 2019

Mr. Mark W. Heathcote
Anadarko E&P Onshore LLC
P.O. Box 1330

Houston, TX 77251-1330

RE: Lease Acquisition
Port Hudson Field
East Baton Rouge Parish
East Feliciana Parish
Pointe Coupee Parish
Louisiana

Dear Mr. Heathcote:

This letter, when accepted by Anadarko E&P Onshore LLC, (hereinafter “Anadarko”), formerly
known as RME Petroleum Company shall evidence the agreement between Falcon V, L.L.C.
(hereinafter “Falcon”), and, Anadarko , relating to Falcon’s acquisition of Anadarko’s interest in
those oil and gas leases acquired by Partial Assignment of Oil, Gas and Mineral Leases, dated
effective June 1, 2002 from BP America Production Company (Assignor) to RME Petroleum
Company (Assignee) which Partial Assignment is recorded at Original 597, Bundle 11659 of the
records of East Baton Rouge Parish, Louisiana. The parties hereto agree as follows:

1. Falcon and Anadarko have previously agreed that Falcon shall pay Anadarko the sum of
$1,200,000.00 for an Assignment of one hundred percent (100%) of Anadarko’s ownership
of the Oil, Gas and Mineral Leases listed on Exhibit “A” of the Partial Assignment
referenced above.

2. Falcon now advises that it requires additional time to complete its funding process with its
capital providers to fund the acquisition generally described above. Such additional time is
an additional forty five (45) days to complete.

3. In consideration for Anadarko granting Falcon the additional time necessary to complete
the funding process, Falcon agrees to remit to Anadarko, within twenty four (24) hours of
Falcon’s receipt of a fully executed copy of this letter, a wire transfer in the amount of
$180,000.00 as a non-refundable deposit to be credited against the acquisition amount of
$1,200,000.00, should closing occur.

4. Closing of the acquisition shall occur not later than May 17, 2019. Failure by Falcon to
close by such date shall result in Anadarko retaining the deposit provided for herein as
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 3 of 10

Page 2 of 2
April 9, 2019

consideration for said additional time. Falcon agrees that it shall have no recourse
whatsoever against Anadarko for the return of the deposit.

5. At closing, Falcon shall wire transfer the remainder of the acquisition cost, being
$1,020,000.00 and Anadarko upon receipt of such wire transfer shall deliver by overnight
mail to Falcon two fully originally executed copies of the Assignment attached hereto as
Exhibit “A”.

6. This letter agreement and all matters pertaining hereto, including but not limited to
performance, breach, remedies, procedures, rights, duties and interpretation or construction
shall be governed by the laws of the State of Texas.

If the foregoing is agreeable, please so indicate by executing and returning one copy of this

letter to the undersigned. Please contact Paul Dubroc should you have any questions.
Yours very truly,
FALCON V, L.L.C.

O—

James E. Orth
Manager

Agreed to and Accepted _
This/7** day of Lfgterd 2019

Anadarko E&P Onshore LLC

By: tke Moi

Name: Mik W bebo C
Title: Leal fal [ib betvbe- jo- feet
Rio

400 POYDRAS STREET, SUITE 1100 * NEW ORLEANS, LA 70130 * (504) 581-1806* (504) 581-9492 FAx
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 4of 10

EXHIBIT "A"

PARTIAL ASSIGNMENT OF OIL, GAS AND MINERAL LEASES

STATE OF LOUISIANA
_ PARISH OF EAST BATON ROUGE

BY THIS PARTIAL ASSIGNMENT OF OIL, GAS AND MINERAL LEASES
(“Assignment”), effective as of March 1, 2019 (referred to hereinafter as “Effective Date”),
in consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, ANADARKO
E&P ONSHORE, LLC, (formerly known as RME Petroleum Corporation) hereinafter
“Assignor”, whose address is 1201 Lake Robbins Drive, The Woodlands, TX 77380, does
hereby BARGAIN, SELL, TRANSFER AND CONVEY to FALCON V, LLC,
hereinafter “Assignee”, whose address is 400 Poydras Street, Suite 1100, New Orleans, LA
70130, all of Assignor’s right title and interest in and to each of the Oil, Gas and Mineral
Leases more particularly described in that certain Partial Assignment of Oil, Gas and Mineral
Leases, effective June 1, 2002, between BP America Production Company, Assignor and
RME Petroleum Company, recorded at ORIG 597, BNDL 11659 of the Clerk of Court and
Recorder’s office of East Baton Rouge Parish, Louisiana (“BP Assignment”) limited to the
depths described in the BP Assignment (the “Leases”) and the Leases are further described in
Exhibit “A” attached hereto and made a part hereof (said lands described in such Leases
limited to the depths as described in the BP Assignment being the “Leased Premises”).

Assignee by acceptance of this Assignment agrees to be bound by and fulfill
proportionately as to its interest all of the terms, conditions, limitations and covenants of the
Leases covered hereby.

The terms, covenants and conditions hereof shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns; and such terms,
covenants and conditions shall be covenants running with the Leases and with each transfer
or assignment of the Leases, or portions thereof.

This Assignment is made WITHOUT WARRANTY, COVENANT, OR
REPRESENTATION OF ANY KIND WHATSOEVER, EXPRESS, STATUTORY OR
IMPLIED, AS TO THE DESCRIPTION, TITLE, CONDITION, QUALITY OR
OTHERWISE, except Assignor specially warrants and agrees to defend the title to the Leases
against the lawful claims and demands of all persons claiming the same or any part thereof
by, through or under Assignor, but not otherwise.

 

 

 
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 5 of 10

IN WITNESS WHEREOF, this instrument is executed by Assignor and Assignee this
1* day of April, 2019, but effective as of March 1, 2019.

WITNESSES: ASSIGNOR:
ANADARKO E&P ONSHORE, LLC

 

 

 

: f ‘tig H b f :
Lin fey NM, | COVOET Agent and Attorney-in-Fact ee

Printed Namne

     

Printed Name

A\Son Coffeu

ASSIGNEE:

 

 

 

 

Printed Name
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 6 of 10

YAIOO
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 7 of 10

 
 
 

 

 

ACKNOWLEDGMENT
STATE OF LOUISIANA §
PARISH OF ORLEANS §
ON THIS" day of Wares , 2019, before me appeared _James E. Orth , to me personally known, who, being
by me duly sworn, did say that he is the Manager offer ya's, said instrument was signed in behalf of said
limited liability company by authority of its Membe g owledged said instrument to be the free act and
deed of said limited liability company.
GIVEN UNDER MY HAND AND SEAL this __ day of 2019.

NOTARY Fl JBLIC

Registry / Bar Roll No.: Y PLE

a COMHISSION sSuEb Fan LiFe
BAR NG, 13476

ACKNOWLEDGMENT
STATE OF TEXAS §
COUNTY OF HARRIS §

ON THIS ! TE day of Apak, 2019, before me appeared Mark W. Heathcote _, to me personally known, who, being

by me duly sworn, did say that he is Agent and Attorney in Fact of ANADARKO E&P ONSHORE, LLC and that said
instrument was signed in behalf of said limited |i 3 of its Members and said Mark W. Heathcote
acknowledged said instrument to be the free act an abiljty company

 

 

 

a
GIVEN UNDER MY HAND AND SEAL this 1 day of fa naa A 2019.
Chua Wa fA ht £7 COLL LLL LLL LDAP ALLL A LL ASD ALLS
NOTARY PUBLIC TERRI WINTERS
Registry / Bar Roll No.: 255 ¢7TT8 eae te

NOTARY PUBLIC, STATE OF TEXAS
vy MY COMMISSION EXPIRES

JANUARY 23, 2021

 

’
d
My Commission Expires: 4/23/23) os

~

Sat aa at

SS LPLOLLLLLL LALLA LAA AL ASA SES
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 8 of 10

TRSIC=

EXHIBIT “A”

Attached to and made a part of that certain Partial Assignment of Oil, Gas and
Mineral Leases by and between ANADARKO E&P ONSHORE, LLC and FALCON V, L.L.C.
dated April 1, 2019.

aAMES R. Su, ET UX
JOSEPH E, SMITH, JR, ET UX
CHARLES J. GROWN

LEON C. KENYON, JR.
CLARENCE JONHSON, JA.

GETTY RUTH ALLEN ET AL
i228 J. EMERY, BT AL
NOLA BM, MOSES, ET AL

AIK AKDERSON
JAMES C, JOUHSON, ET UX
LEOLA PETERSON
SOSEPHING P, MONROE, ET AL
LS.LUG BELL SCOTT
TONY STEWART
TONY STEWART, ET UX
MONROE BARTON
SAIGE JORDAN
oe STEwart

Le.

&
RELIG MAY S, WiLLlabe:

LESSEE

AMOCO PROOUCTION COMPANY
AMDCO PACOUCTION COMPANY
C. T. CARDEN

CT. CAROEN

C.T. CARDEN

€.T. CARDEN

¢.T. CARDEN

AMOGO PROOUCTION COMPAHY
¢, 0. PENHIGTON

MARTIN EXPLORATION COMPANY
¢, 0. PENNINGTON

C. G. PENNINGTON

C. 6, PENNINGTON

C.D. PENNINGTON

¢. G. PENNINGTON

€.0, PENNINGTON

0. PENNINGTON

C.D. PENHINGTON

AMOCO PRODUCTION CONPaNy
C.0, PENMINGTON

C8. PENNINGTON

©. B PENNINGTON

AMGCO PROOUCTION COMPANY
AMOCO PROCUCTION COMPANY
AMOCO PROCUCTION COMPANY
AMOCO PROOUCTION COMPANY
AMOCD PROGUCTION COMPANY
AROCO PROCUCTION COMPANY
& 2. PENNINGTON

C, B. PENNINGTON

C. 8, PENNINGTON

C. 8. PENNINGTON

C.D. PENNINGTON

CB PENNINGTON

C.8. PENNINGTON

C. 2. PENNINGTON

, 8. PENNINGTON

€. 0. PENNINGTON

©. 8. PENMNGTON

C, G, PENNINGTON

G, B, PENNINGTON

AMOCGO PRODUCTION COMPANY
, D, PENNINGTON

¢, 0. PENNINGTON

C.D, PENNINGTON

¢.D, PENNINGTON

C. 0. PENNINGTON

€.B. POININGTON

0.0, PENNICTON

AQICO PRODUCTION COMPAXY
AMOCO PROOUCTION COMPANY
AMOCO PRODUCTION COMPANY
C. 8, PEXNRICTON

6. 0. PENRNCTON

C B.PRINNCTON

C,.0. PENKINGTON

©. D. PENNINGTON

€.B, PENNINGTON

C.D. PENNINGTON {

C,O, PENNINGTON

C.0. PENNINGTON
AMOCO PROOUCTION COMPANY
©.8. PENNINGTON

C,0, PENNINGTON

C.D. PESNINGTON

C.D. PENNAGTON

C. 8. PENNNGTON

C.0. PENNINGTON

CB, PENIINGTON

C.8, PENNINGTON
auDCO PROOUCTION COMPANY
0, PENNINGTON

CB. PENNINGTON

C. &@ PENNWNGTON

C. 6. PENHINGTON

. 8. PENMINGTON

. DB. PENNINGTON

C. 6. PENNINGTON

CB, PENNINGTON

C. 8. PENNINGTON

C. 0, PENNINGTON

<. 5. PENNINGTON

, 0. PENNINGTON

STACK Ct CORPORATION
STACK Oil, CORPORATION
STAC; OIL CORPORATION
STACK 01. CORPORATION
STACK OILCORPORATION

AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
ANLOCO PROOUCTION COMPANY
ANOCO PRODUCTION COMPANY

LEASE OaTE

05510575
OASIS
cEans7s
cansns76
oszens76
Caaars76
coasris7s
T2NGHEIS
Deo7ns7s
satsas77
oersnigts
oestari97s
oenar97s
12311976
onrn1is75
OOMENT7S
OBNENSTS
OS FASTS
oari7na?s
OGNSSTS
PGMENSTS
o7rzario7s
ONRs1978
UABASIT
ouesng7s
BaiS1979
oettZ1979
ayeaiss1
OeSSTS
OLKYISTS
OSZs7s
Oezers7S
armawie7s
eczwis7s
07261375
orreris7s
Srreris7s
OTNENSTS
oresns7s
O72eNS75
O7EVISTS
3IM8877
ores
o7g71975
6707/1975
O724975
GRTENOTS
orzansis
oTnangTs
onrtAsTs
SI97N978
ourwisTs
OTrsag7S
cATnstE
OUZTNSTE
OLRINgTE
careers
OorsrisTs
ous
OMIsiE7e
oansnars
SRDGMOTE
OMI2N976
OSITI3975
Canzis7e
owies7s
s2ri8978
osrsais7é
canana7e
onitis76
oarayia76
oBttaTS
Oso S76
CENTS
OBOs76
TUTNATS
TUOSIS7E
canines
WANING
TETAS
TAAUNSTG
IDs
TINITTE
T2NGFIITG
THIIIE
osse76
CSISITE
omisa76
assiners
on3t979
DCOIISTS
ouatnsrs
0573171979
caiais76
T2STHMASTS
10301977
OO0101975
osnansrt
asntna7y
OGrasI 972
OeDWTTS
OwsoreTs
astangrs
OTERATTS
oracners
OMCerISTE
AUZQASTE
onatasy?
202377
Ozereris77
oaieeer?
oarsersg77
oxz1ns77
039411977

GELB ER

1627

gee

wz

PAGE RECEPTION

34?
7
6

Gz

Tas

733

vn

7

a
su

147
Ta?

Seabees

RE

BEE

Noms
137.0367
meget
133-3167
15R9167
140-167
557-9342
141-3167
142-9167
13-5167
14167
EBouz
145-316T
143-9167

T3-een2
151-9167
689-9142
290-9342
wSLS167

e33-$142
«Ouse?
SAV-S767
FEDNTLE
ws
9182

PARISH STATE
BAST BATON ROUGE = LOLA
EAST BATON ROUCE = =LOUSIANA
EAST BATON ROUGE = LOLS,
EAST BATON ROUGE = LOUSTIANA
EAST BATON ROUGE = LOUTIAMA
EASTGATON ROUGE = LOLS
EAST BATOW ROUGE «= LOLKGARA
EASTBATON ROUGE = LOLRAMA
EAST BATON ROUGE «LOLA
EASTBATON ROUGE LOUTANA
EAST BATOH ROUGE = LOUTANA
EAST GATOH ROUGE «= LOUKTANA
EAST BATON ROVGE = LOUKSIAA
EAST 2ATOM LORKSIAMA
EAST DATOW ROUGE LOUESAA
ERST BATON ROUGE = LOUGIANA
EAST BATON ROUGE 9 LOUKSZANA
EAST BATON ROUGE «= LOUSSIANA
EAST BATON ROUGE «= LOU
EAST BATON ROUCE = LOLA
SAST BATON ROUGE «_LOAXGIANA
BAST GATON ROUGE «= LOUSANA
BAST BATON ROUGE  LOLESUMA
EAST BATON ROUCE = LOLEGAANA
EAST BATON ROUCE = LOUBSIAHIA
EASTBATON ROUGE LOUREAMA
EAST BATON ROUGE = LOUESAMA
EAST BATON ROUGE «= Lala
EASTBATONROUCE «= LALA
EAST BATON ROVGE = LORES2AMA
EAST BATON ROUGE = LOA ATsaata
EASTGATON ROUGE LOG
EAST BATON ROUCE = LOLA
EAST BATON HOUGE LOUGIARA
EAST GATON ROUGE = =—-_ LOUSSZAKA,
EAST BATON ROUGE LOUZSIANA
EAST BATON ROUGE  LOUGLANA
EAST BATON ROUGE = LOUCEAULA
EAST BATOR ROUGE  LOUTKANA
EAST BATON ROVGE = LOUGTANA
EASTGATON ROUGE  LOURSANA
EAST GATOM ROUGE LOUKEANA
EAST BATON ROUGE = LOLA
EAST BATOH ROUGE = LOUISIANA
EAST BATON ROUGE = LOUKSSAMA
EASTBATON ROUGE LOUGIANA
EAST BATON ROUGE LOURSAMA
EAST BATOH ROUGE = LOLESANA
EAST BATON ROUGE LOURANA
EASTBATONROUGE LORESUNA
EAST BATON ROUGE [Fe
EAST BATOH ROUGE = LOUKSIANA
EAST BATONROUGE LOLEARA
EAST BATONROUGR «= UE EAA
EAST BATON ROUGE LOLEDANA
EAST BATON ROUGE = LOLLLAMA
GASTBATONRQUGE LOUZRAMA
EAST BATON ROUGE = LOUGIAMA
EAST BATON ROUGE = LOLESIANA
EAST BATON ROUGE  LOLESANA
EASTBATON ROUGE  LOUERANA
EAST BATOW ROUGE «=LOUSRANA
EAST BATON ROUGE = LOLESAMA
EAST BATOH ROUCE = LOUISIANA
BAST BATON ROUGE LOLCHANA
EAST BATON ROUGE «= LOUKSRLANA
BAST BATON ROUGE  LOURAMA
EAST BATON ROUGE = LOUGIAMA
EAST BATON ROUGE = LOUTSANA
BAST GATOS ROUGE LOURSAMA
EAST BATON ROUGE = LOLIESIAA
CAST GATON ROUGE = LOLSLAA
EAST BATOH ROUGE = LOLA
SCASTCATON ROUGE 6 LOUTUAKA
EASTQATON ROUGE  LOUTIAMA
EAST BATON ROUGE  LOUEHAMA
EAST BATON ROUGE  LOUGIAMA
EASTBATON ROUSE = LOUTSIANA
EAST BATON ROUGE = LOUISIANA
EAST BATON ROUGE = LOUGHAMA
EASTBATON ROUGE = LOU
EAST BATON ROUGE = LOLESANA
EAST BATON ROUGE = LOLS AMA
EAST BATON ROUGE  LOLETANA
EAST BATON ROUGE LOLS
GAST BATON ROUGE =LOUCDANA
EASF BATON ROUGE LOLEDAMA
EAST BATON ROUGE 8 LOUEDAMA
EASTBATON ROUGE «= LOLERAKA
EAST BATON ROUGE  LOLERANA
ROUGE LOLTSIAMA
EAST GATON ROUGE  LOUCRAMA
EAST BATON ROUCE 8 =LCAKEAMA
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EASTBATON ROUGE LOLGANA
EAST BATON ROUGE = LOLESIAMA
EAST BATON ROUGE LOUISIANA
EAST BATOH ROUGE = LOLESTANA
EAST BATON ROUGE = LOUELAA
EAST BATON ROVGE = LOUIE
EAST BATON ROUGE LOUGIAKA
BAST BATON ROUGE = LOLASIANA
EAST BATON ROUGE =—- LOURSLANA
EAST BATON ROUGE = LOLRSJAMA
EAST BATON ROUGE = LOURSLANA
EASTEATON ROUGE §8=6—LOUTANA
EAST BATON ROUGE = LOUTGLAA
EAST BATON ROUGE = LOUSSIANA
EAST BATON ROUGE  LOLEZAMA
Case 19-10547 Doc13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 9 of 10

LESSOR

JOBE STEWART, ET UX
STEVENSON,

HELENS. LACT

CARGL S. THOMAS, ET VIR
LEX STEWART, ET UX
LULA MAE W, SHAW, ET AL
ANNIE W, CHANEY, GT AL
ESSE B. MORRIS

MOUNT DOW DAPTIST CHURCH
LEON A. GAUFF. JR, ET AL
SRURE GEORGE WATTS

OULSE GOFF PHLEGA
STANLEY GAUFF

SESSICA GOFF JONES

GLORMA GOFF POWELL

MONROE BARTON, SR. EF UX
HELD M4. SMITH, ET AL
LESTER CREEN, ET AL
EDWARD L. STEWARD

1£SSEE

MOCO PRODUCTION COMPANY
AMOCD PRODUCTION COMPANY
AMOCD PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AKOCO PRODUCTION COMPANY
AMOCO PROOUCTION Company
AKOCO FROOUCTION COMPANY

AMOTO PRODUCTION COMPANY
AMOCOD PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
AMOCO PRODUCTION COMPANY
C.D. PENNINGTON

AMOCO PRODUCTION COMPANY

AMOTO PRODUCTION COMPENY
C, B. PENNINGTON

C. U, PENNINGTON

C. B, PENNINGTON

C, GB. PEXMINGTON

C.&. PENNINGTON

C, 8. PENNINGTON

C. GB, PENNINGTON

ALTON, SCHULTZ, sR
ALTON, SCHULTZ, JR

ALTON C SCHULTZ, JR

ALTON GC, SCHULTZ, JR,

ALTON C. SCHULTZ, JR.

ALTON C, SCHULTZ, JR.

ALTON C, SCHULTZ, JR,

ALTON © SCHULTZ, JR.
ALTONC, SCHULTZ, JR.

ALTON C, SCHULTZ, JR,

C. 1, CARDEN

AMOCO PRODUCTION COMPANY
AOC PROOUCTICN COMPANY

C. 8. PENANGTON

AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
SSAC PRODUCTION COMPANY
AMOCD PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
ASMOCO PRODUCTION COMPANT
AMOCD PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AHOCO PRODUCTION COMFaNY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
ASOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
C.0. PENNINGTON

AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO FROOUCTION COMPANY
AMOCO PRODUCTION Company
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPany
AMOCO PROGUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
JOHN Vi. RETTIG, JR.

C. 0. PEARINGTON

AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
4MOCO PRODUCTION COMPANY
A340CO PRODUCTION COMPANY
AMOTO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
4MOCO PRODUCTION COMPANY
4MOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
2MOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
ALTON C. SCHULTZ, JR.

AROCO PRODUCTION COMPANY
AMOCO PROOUCTION COMPANY
ARTHUR E. MEINMART. ETAL
AMOCO PRODUCTION COMPAN,
AMOCO PRODUCTION COM Pa}
AMOCO PRODUCTION COMP,
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AISSCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPary
AKOCO PROCUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PROOUCTION CONPAKY
AROCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AOTC PROOUCTION COMPANY
AIOCO PRODUCTION COMPANY
AMOTO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PRODUCTION COMPANY
AMOCO PZOOUSTION COMPANY

LEASE DATE

OvIGtgT7
mriig7y
RARAST?
ONT?
OA DST?
cariari977
SONOST?
oeors77
canine?

outigeTs
OMNTsaT7
CLOLNTTT
OtsngT7
ausins7?
OVngT7
AVIATTT
Osaer1978
O22S9TE
OISIITS
oa2is7s
OGD1978
esisis7s
OG/2EIT979
oezeno79
OG2E9979
Taeror?
WVOIMNGTT
ous iis7e

SOUINGTE
OADS979
ORE STS
ONN1TTE
SLOSHSTS
OAASI979
CLOSETS
GA0e1979
SAOSS79
oL0S1879
OLOSITS
mnwists
NCTE
osg4is7e
TOOSHITS
saNaIs7s
UOMO 73
ionaners
TONG 1973
Sorierta78
rNISeTE
lorterists
IOMESTS7O
sencna7s
1otcns78
tonersg78
1CNGNITE
IOIZSHOT
OTRSNGTS
IDTSNATIE
1BAW1978
1art2eig78
sOt3873
1CMIS978
+sst97a
smens78
Viazeris7a
VAQENSTS
OINV1979
IQASATTS

oeeais7e
osnensta
Oros7a
09201979
o10ris79
191779
O1w1S79
Quosis79
o1e5is72
Outen s75
oussns73
onosne7s
cartTri 7s
14728978
11zEn97s
DEDIS69
O1v1920
o1nstsao
Onazuig2o
DUstisss
OR0GIT S20
O2Nots20
ouraissa
omsztas8
Oa2I1920
omizseo
Gzi2nseo
ousuisas
ozessz0
anesaa
vewise0
OZTINS520
cmnzisa.
OINZNSEO
O2NarIsso
oenziss9
oi2ie80
ozes'1989
ouzsiseo
outzisao

ge BERRDEE

4g
gs

PA

S89 8

$48

RERRRS

ESHRESSS

1“
17

763
sv
st3

#E BR SGZEHZRSBS

seag

313-9167
TIO
win

491-257
Ce Sat

TO-S206
11-38

TIASAO

OC-OTEERS

TEO£T216
TSOASISI

00-915203
90017203
0o-915234
00-011295
COT
COS1ESS2

CO-012934

OO-077203
00-515205
o0.01130s
cO-611202
00011203
OO-O16652
CTI CEAS

00-S05969

EAST BATON ROUCE
EAST BATON ROUCE
EAST BATON ROUGE
EAST BATON ROUCE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
BAST BATON ROUGE
EAST BATON ROUGE
BAST BATON ROUGE
EAST GATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
BAST GATON ROUGE
EAST BATON ROUGE
EAST BATON ROUGE
EAST GATON ROUGE
EAST BATCH ROUGE
EAST BATOn ROUGE
EAST GATON ROUGE
Case 19-10547 Doc 13-2 Filed 05/10/19 Entered 05/10/19 13:07:24 Page 10 of 10

SERSEEESER LESSOR LESSEE LEASE DATE BOOX PAGE RECEPTION Paris STATE
THZIFA ss CABROLYNN G. GROVES, ET Al. ANOCO PRODUCTION COmPory CMRETSEO OOUIESSS EASTHATOM ROUGE LOUMIANA
T3838 PEARLG. KHINSON, ET AL ALTON C. SCHULTZ, JR. onaiisiy 86310 «(9331 EAST BATON ROUGE LOUISIANA
Tae EAST BATON ROUGE SCHOOL BOARD - AGENCY NC. 5352 HAPLYM PROPERTIES, MC, orienssa =217 «197 309 «Cs EAST BATONROUGE LOUREANA
FSA «= MOR A AE J, ROSES, ET AL. PROOUCTION COUPANY mamsiss1 4 COTIO OLOIUTR EASTGATONRODGE LOUMANA
76GB 0 STANLEY GALTY AMOCO PRODUCTION COMPANY §— O2DS1981 SZ COT6O OLGZTISS §=EASTEATONROUGE LOUERANA
Ime 4860GLORAG OOF POWELL AMOCO PRODUCTION COMPANY onoarissi 9d 0072 88ta777SG EASTBATONROUGE «LOUISIANA
TBO 86 OLUE GOFF PELEGE PROOUCTION COMPANY  OZU51S21 9629. COJaS St-07RSO1 EAST BATON®OUGE LOUGIANA
EE 806 SAKES GOFF AMOCO PROGUCTIONCOMPaMY  a2aSri901 «9929 COTES c14Ime §«EASTBATONROUGE 6LOUGEAKA
JaseF ‘GAEMA GOFF FOCHOLSON AMOCO PRODUCTION COMPANY © cTaaan1 «688s OO74S 51020006 ~EASTOATON ROUGE 8 LOUSIANA
4G «= SESICAGOFF JONES ANOCO PRODUCTION COMPaMY © OUOGISAS §«— 9429 OOTAT 81-020863 ~EASTSATONROUGE 6LOUSIANA
TPH «= ROV EDWARD GOFF, ET AL AMOCO PRODUCTION COMPANY «6 OLZNITNS «OTS «M29 S1GBII2 «~EASTHATON ROUGE LOUSIANA
7404 PERCY FELIX RNOCOPROCUGTION COMPANY © O’RS1SI? «OTP COTS) STSTS «EASTOATON ROUGE «6(LOKESIANA
242%) «= HELE Ot. STH, EF AL PROOUGNOH COMPANY  OZTISt! 9699429 GOTH St-CIOFIS §«EASTSATON ROUGE LOUGIANA
778K «= ROV EDWARD GOFF, ET AL AMOCO PROQUGTION COMPANY Oiaariest «GTS «OS429 «StCraaTS §«EASTGATONROUGE LOLEMAMA
FoR. a ADCO PROGUCTION COMPANY OUZIISS1 C7SG 034679 S1-C70R22 EASTGATGONROUGE LOUISIANA
77S EL, SUT ET AL AMOCO PRODUCTION COMPANY © O2/USNGSI S423 OCTS7 S106 EASTSATONROUGE LOURLANA
feee-e = -DGLORES S. THAUS, ET AL SMOCOPRODUCTIONCOMPANY O2OSHSTI «2052 COTES STLCECODS EASTEATON ROUGE LOUSIATA
7G  ROGERT LOWS STEVENSON ADCO PROSLCTION ANY CERSHSS! 8429 OOTKD ST-CIOEZE EASTRATONROUGE (LOUBLANA
rae EVAL AMOCOPRODUCTION COMPANY 6 GzOSIS] «S429 COT «OLOISKIO «FEASTGATONRUUGE LDURSIANA
THEI ARRAS. RLSAMS, ET AL PRODUCTION CUOSASSi 94%) CUTE! O1-CRUEZ? EASTBATOMROUGE LOUDIAMA
4IRR + WANNACARALEGLANG aizoca CQRSISS1 «OG COTES CTOIGEKS EAST BATONIOUGE ‘LOUSIAMA
Termes MOERITN, Te AMDCO PRODUCTION COMPANY © GUULTISI «SKIN 007G4 S1020KIT EASTRBATON ROUGE LOURIANA
POST = REVI A. AKSERSON AMOCD PROOUCTION COMPANY «= CEUS/ITBI «SEPT -DOTSS 31020003 EASTOATONROUCE LOURLANA
TH. ELDRED A HURLOCK AROCO PRODUTTION COMPANY OVOSSS1 $629 NOFS’ s10mes EASTBATOWROUGE LOURSANA
TAR = RANTS A. ROSS MELLO? AMOGCD PRODUCTION COMPANY © O2/ESITGSY «9429 «OOTS2 «-91.020844 EASTBATOR ROUGE LOUISIANA
Fase =: CHARLES STEVENSON. GT AL AMOGO PRODUCTION COMPANY «§©—- CZOS/TG31 S29 COTS 9162004) EASTBATONROUGE LOUGUKA
1X ARBONARWECRS MCMRLON AMOCO PRODUCTION COMPANY Gamsise? «453 «MST DGC? «EASTSATONROUCE «6LOUEGANA
THOT = TIADORE JACKSON, ET AL AMOCO PRODUCTION COMPANY 102771361 «(0504 09474 OOOOENSS EASTSATONROUGE LOUETAMA
TOMES =: L,_ HARVEY, 510. ET AL. MART DPLORATOU COMPANY «120UISTT 9612 sat EAST SATON ROUGE LOUESANA
Tana RALROAD COMPANY EXPLORATION COMPANY GaMISHITR 6285 ms EASTOGATONROUGE LIREUAMA
tat ALTON C, SCHULTZ, SR. OUumUISTA «335 «(3259 THOMMO «EASTSATONRDUGE LOUD WRA
FSTSi= = «= VERG. COLEMAN, ET UX ALTON C, SCHL, JR. OeacSTB 86S 2S 00-COZA «=EASTBATONROUGE «6 LOUISIANA
BRA ARON e ATONC SCHAIZ IR TUZUNSIT «= 15) AIS TIAEMMD «RAST EATONROUGE «6(LOUBIANA
aD (SAAC. ALTON G. SOMLIZ, RR S13 ST CAST RATONRGUGE 6 LOUSIAMA
THIS ROSELLAL. JONES, EF AL. ‘ALION S.SCUAALTL, J ozurias ttf Eze EAST BATON ROUGE LOURIANA
Bus ALTO ee G, SCHULTZ, SR. tates? «701 «S235 «77-8349 EASTGATONROUGE LOUISIANA
Tersa 1G. WRLLLAMS, ET 41. ALTON C. SCHATZ, JR. oweas7s 263 SS EAST GATONROUGE «86LOUBUAMA
TRS A SLE, BT AL MARTIN EXPLORATION COMPANY «cyvING?o 6563) «INS EAST BATON ROUCE «= LOLASVAHA
Rin ARIGE HOSENS FISHER FLAME PETROLEDM INC. oenarige] 766 100 81017065 EASTGATONROVGE LOUEIAMA
SRE. WLLCLORMAND COMPANY ANDES PRODUCTION COMPANY EASTBATON ROUGE (LOURAMA
RAHA CB. PDUONGTON_ET A. . AMOCD PRODUCTION CONPARY oiseats7a a8 TIGO «CEASTBATOMROUGE 6 LOURTIAMA
SRSA WT. WOODSEE E,W. MARKS, EAST BATON ROUGE LOURRAMA
Tas «= TALSESDGE DICWHAM, ET UX AMOCO PRODUGTION COMPANY  cldINGS1 «643i Bo EAST FELIGUA LOCESIAMA,
Tse CE. PENSTON TONGS «wor ats POOMTE COUPEE LOUSAMA
NCS- «= CYPRESS ENERGY CORPORATION PRODUCTION COMPANY 0 Sv2 10077 PONTE COUPEE LOURSIANA
